DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation, “wherein the length of the first fixing portion or the second fixing portion along the length direction of the guide hole is equal to the length or the arm portion along the length direction of the guide hole.” It  is not clear how the length of the first or second fixing portion can be equal to the length of the arm portion when it is previously established in claim 8 it can be less than the length of the arm portion.
Claim 10 recites the limitation, “wherein the lengths of the first fixing portion and the second fixing portion along the length direction of the guide hole are equal to the length of the arm portion along the length direction of the guide hole.” It  is not clear how the length of the first or second fixing portion can be equal to the length of the arm portion when it is previously established in claim 8 it can be less than the length of the arm portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okane et al. (JP2001090608A) hereinafter Okane and Brown (US 2,908,263) hereinafter Brown.
Claim 1:
Okane discloses an opening/closing mechanism comprising: an intake member that accommodates a filter part and has an opening leading to a carburetor at an end wall portion facing the filter part; [Para. 0008; Figs. 1-2, Items 6, 12, "A"] an opening/closing member that is disposed between the filter part and the end wall portion, and opens and closes the opening; and [Item 22; See: attached choke] a working member that is disposed on a side opposite to the opening/closing member with the end wall portion interposed therebetween, [Item 22] wherein the working member includes an arm portion that extends along the end wall portion and is coupled with the opening/closing member at one end by sandwiching the end wall portion therebetween, and a holding portion that is provided at the other end of the arm portion [Items 22, 22a].
Okane doesn’t explicitly disclose the guide hole has a first fixing portion that fixes the arm portion on one side in a movement direction of the arm portion, and a second fixing portion that fixes the arm portion on the other side in the movement direction of the arm portion, and the intake member has a guide hole into which the arm portion is inserted to guide movement of the arm portion, widths of the first fixing portion and the second fixing portion of the guide hole along a direction perpendicular to the movement direction of the arm portion are respectively equal to or less than a width of the arm portion along the direction perpendicular to the movement direction of the arm portion.
However, Brown does disclose the guide hole has a first fixing portion that fixes the arm portion on one side in a movement direction of the arm portion, and a second fixing portion that fixes the arm portion on the other side in the movement direction of the arm portion, and the intake member has a guide hole into which the arm portion is inserted to guide movement of the arm portion, widths of the first fixing portion and the second fixing portion of the guide hole along a direction perpendicular to the movement direction of the arm portion are respectively equal to or less than a width of the arm portion along the direction perpendicular to the movement direction of the arm portion. [Fig. 2, Items 35, 40, 42, 43]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Okane with the disclosure of Brown to mechanically limit the lever to the desired maximum and minimum movements thus ensuring a proper output.
Claim 2:
Okane and Brown, as shown in the rejection above, disclose all the limitations of claim 1.
Okane doesn’t explicitly disclose wherein the guide hole includes a wide portion having a length equal to or greater than a length of the arm portion along a length direction, which is the movement direction of the arm portion, of the guide hole between the first fixing portion and the second fixing portion and having a width greater than the width of the arm portion along the direction perpendicular to the movement direction of the arm portion.
However, Brown does disclose wherein the guide hole includes a wide portion having a length equal to or greater than a length of the arm portion along a length direction, which is the movement direction of the arm portion, of the guide hole between the first fixing portion and the second fixing portion and having a width greater than the width of the arm portion along the direction perpendicular to the movement direction of the arm portion. [Fig. 2, Items 35, 40, 42, 43]
Claim 3:
Okane and Brown, as shown in the rejection above, disclose all the limitations of claim 1.
Okane in view of Brown disclose the claimed invention but is silent to wherein the width of the wide portion is equal to or less than twice the width of the arm portion.  Okane in view of Brown has the general overall structure to control the movement of the arm portion. While Okane in view of Brown's disclosure would appear to be a similar structure, it would have been obvious to one having ordinary skill in the art at the time of filing to make the width of the wide portion is equal to or less than twice the width of the arm portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; See MPEP 2144.05 (II). Further applicant has not disclosed anything in specification about any specified unexpected results that would occur in the ranges above. Examiner is interpreting ranges to be obvious and routine in the art.
Claim 8:
Okane and Brown, as shown in the rejection above, disclose all the limitations of claim 1.
Okane doesn’t explicitly disclose wherein a Iength of the first fixing portion and/or the second fixing portion along a length direction, which is the movement direction of the arm portion, of the guide hole is equal to or less than the length of the arm portion along the length direction of the guide hole.
However, Brown does disclose wherein a Iength of the first fixing portion and/or the second fixing portion along a length direction, which is the movement direction of the arm portion, of the guide hole is equal to or less than the length of the arm portion along the length direction of the guide hole. [Fig. 2, Items 35, 40, 42, 43]
Claim 9:
Okane and Brown, as shown in the rejection above, disclose all the limitations of claim 1.
Okane doesn’t explicitly disclose wherein the length of the first fixing portion or the second fixing portion along the length direction of the guide hole is equal to the length or the arm portion along the length direction of the guide hole.
However, Brown does disclose wherein the length of the first fixing portion or the second fixing portion along the length direction of the guide hole is equal to the length or the arm portion along the length direction of the guide hole. [Fig. 2, Items 35, 40, 42, 43]
Claim 10:
Okane and Brown, as shown in the rejection above, disclose all the limitations of claim 1.
Okane doesn’t explicitly disclose wherein the lengths of the first fixing portion and the second fixing portion along the length direction of the guide hole are equal to the length of the arm portion along the length direction of the guide hole.
However, Brown does disclose wherein the lengths of the first fixing portion and the second fixing portion along the length direction of the guide hole are equal to the length of the arm portion along the length direction of the guide hole. [Fig. 2, Items 35, 40, 42, 43]

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Okane and Brown are the closest prior art of record, however, neither anticipate or render obvious at least, "wherein the wide portion includes a maximum width part of the wide portion having a maximum width along the direction perpendicular to the movement direction of the arm portion, a first sloped portion that couples the maximum width part of the wide portion with the first fixing portion, and a second sloped portion that couples the maximum width part of the wide portion with the second fixing portion." Claims 5-7 are indicated as allowable for depending on an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT PHILIP LIETHEN/Examiner, Art Unit 3747